EXHIBIT 3.1 USE BLACK INK ONLY - DO NOT HIGHLIGHT ABOVE SPACE IS FOR OFFICE USE ONLY Certificate of Designation For Nevada Profit Corporations (Pursuant to NRS 78.1955) 1.Name of corporation: Grant Life Sciences, Inc. 2.By resolution of the board of directors pursuant to a provision in the articles of incorporation. this certificate establishes the following regarding the voting powers, designations, preferences, limitations, restrictions and relative rights of the following class or series of stock. RESOLVED. that pursuant to the authority expressly granted to and vested in the Board of Directors of the Company by provisions of the Articles of Incorporation of the Company, as amended (the "Articles of Incorporation"), there hereby is created out of the shares of Preferred Stock, $.001 par value, of the Company authorized in the Amended and Restated Articles of lncorporation, tiled with the Secretary of State of the State of Nevada on November 12, 2004 (the "PreferredStock,") a series of Preferred Stock of the Company to benamed
